DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jon Birmingham on July 27, 2021.

The application has been amended as follows: 





In claim 1, line 20, the first instance of - - at least one projection - - has been deleted and - - two projections - - has been inserted therefor;
In claim 1, lines 20 and 21, the second instance of - - at least one projection - - has been deleted and - - two projections each - - has been inserted therefor;
In claim 1, line 22, - - the - - has been deleted;
In claim 1, line 22, - - projection - - has been deleted and - - of the two projections - - has been inserted therefor;
In claim 1, lines 22 and 23, - - such that its projection top exerts - - has been deleted and - - to exert - - has been inserted therefor;
In claim 1, lines 26 and 27, after the term “comprises” - - a further projection projecting from the outwardly extending flange and” has been deleted;
In claim 1, line 31, - - from the - - has been deleted and - - relative to a - - has been inserted therefor;
In claim 1, line 31, after the first instance of the term “base portion” - - of the outwardly extending flange - - has been inserted;
In claim 1, line 31, the second instance of the term - - base portion - - has been deleted;
In claim 1, line 33, after the first instance of the term “the” - - two - - has been inserted;
In claim 1, line 34, the term - - from - - has been deleted and - - relative to - - has been inserted therefor;
In claim 1, line 34, the second instance of the term - - base portion - - has been deleted;

In claim 1, line 37, after the third instance of the term “the” - - two - - has been inserted;
In claim 3, line 2, - - from a - - has been deleted and - - relative to the - - has been inserted therefor;
In claim 3, line 2, - - , - - has been deleted;
In claim 3, line 3, - - base portion - - has been deleted;
In claim 3, line 3, - - , - - has been deleted;
In claim 7, line 2, the term - - from - - has been deleted and - - relative to - - has been inserted therefor;
In claim 7, line 2, after the term “which” - - base portion - - has been deleted;
In claim 14, line 2, the term - - spaced - - has been deleted;
In claim 16, line 3, the first instance of the term - - the - - has been deleted and - - an - - has been inserted therefor;
In claim 16, line 3, the term - - projection - - has been deleted and - - projections - - has been inserted therefor;
In claim 22, line 2, the first instance of the term - - the - - has been deleted and - - an - - has been inserted therefor;
In claim 22, line 2, - - a radially outwardly projection flange of - - has been deleted;
In claim 22, line 2, the second instance of the term - - a - - has been deleted;
In claim 27, lines 1 and 2, - - the wall thickness of - - has been deleted;

In claim 48, line 1, after the term “wherein” - - the at least - - has been deleted;
In claim 48, line 2, after the term “one” - - projection - - has been deleted and - - of the two projections - - has been inserted therefor;
Claim 52 has been rejoined.
In claim 52, line 1, - - 49 - - has been deleted and - - 1 - - has been inserted therefor;
In claim 52, line 1, the term - - projection - - has been deleted and - - two projections - - has been inserted therefor;
In claim 53, line 1, - - 1 - - has been deleted and - - 15 - - has been inserted therefor;
In claim 54, line 1, - - 1 - - has been deleted and - - 15 - - has been inserted therefor;
In claim 55, line 1, - - 1 - - has been deleted and - - 15 - - has been inserted therefor;
In claim 56, line 1, - - 1 - - has been deleted and - - 15 - - has been inserted therefor;
In claim 57, line 1, - - 1 - - has been deleted and - - 15 - - has been inserted therefor;




Claim 52 has been rejoined.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/VIREN A THAKUR/Primary Examiner, Art Unit 1792